     Case 3:18-cv-01074-K Document 40 Filed 10/09/18         Page 1 of 5 PageID 1126


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LEXINGTON LUMINANCE LLC,                     §
                                             §
        Plaintiff,                           §
v.                                           §
                                             §   Civ. Action No. 3:18-CV-01074-K
SERVICE LIGHTING AND                         §
ELECTRICAL SUPPLIES, INC.                    §
d/b/a 1000BULBS.COM,                         §
                                             §
        Defendant.                           §



                                        ORDER

        Before the Court is Defendant’s Motion to Dismiss or, Alternatively, for More

Definite Statement (the “Motion”) (Doc. No. 8). After careful consideration of the

arguments presented by the parties, the pleadings before the Court, and the credible

evidence before the Court, the Court DENIES Defendant’s request to dismiss this case.

The Court GRANTS Defendant’s request to require Plaintiff to provide a more definite

statement.

        Defendant argues that Plaintiff’s complaint should be dismissed because the

complaint fails to meet the pleading standards set forth in Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Defendant argues that

the complaint only sets forth conclusory statements that the accused devices practice

the limitations of the patent claim asserted in this matter, that the complaint fails to




                                            1
  Case 3:18-cv-01074-K Document 40 Filed 10/09/18            Page 2 of 5 PageID 1127


set forth plausible facts to support those conclusory statements, and that the complaint

fails to clearly identify the accused devices.

       Plaintiff responds that the complaint complies with the pleading requirements

of Twombly and Iqbal as confirmed by the Federal Circuit’s recent opinion in Disc Disease

Solutions, Inc. v. VGH Solutions, Inc., 888 F.3d 1256 (Fed. Cir. 2018).

       Under the pleading standards of Twombly and Iqbal, a complaint must at least

allege plausible facts that give rise to an entitlement for relief. Iqbal, 556 U.S. at 679.

Threadbare recitals of the elements of a cause of action supported by conclusory

statements are insufficient to meet this pleading standard. Id. at 578. Previously, direct

patent infringement causes of action were safe from sufficiency of the pleading attacks

if a plaintiff complied with the pleading example of Form 18 provided by the Supreme

Court. K-Tech Telecomm., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1282–85 (Fed.

Cir. 2013). Direct patent infringement causes of action no longer have this protection

because Form 18 was abrogated by the Supreme Court, and these pleadings must now

conform with the Twombly and Iqbal pleading standards. Securus Techs., Inc. v. Glob.

Tel*Link Corp., No. 31 Civil Action No. 3:16-CV-1338-K (N.D. Tex. Oct. 25, 2016)

(Kinkeade, J.). Under certain circumstances, however, a pleading similar to that

previously allowed by Form 18 may meet the pleading standards of Twombly and Iqbal.

Disc Disease Sols., 888 F.3d at 1259–60.




                                             2
  Case 3:18-cv-01074-K Document 40 Filed 10/09/18            Page 3 of 5 PageID 1128


      Plaintiff argues that under the holding of Disc Disease Solutions, the factual

allegations pleaded in this case are sufficient to meet the pleading requirements of

Twombly and Iqbal.

      The Court disagrees. The Court notes that in Disc Disease Solutions, the Federal

Circuit specifically pointed out that the case involved a simple technology, the

complaint specifically accused three products, and photos of the product packaging

were attached to the complaint as exhibits. Id. The holding in Disc Disease Solutions

appears to be limited to similar circumstances, where considering the technology at

issue, the complexity level of the asserted claims, and the nature of the accused devices,

simple pleadings supported by photographs may be sufficient to meet the standards of

Twombly and Iqbal. See id.

      The present case is distinguishable from Disc Disease Solutions in this regard, and

Disc Disease Solutions is not controlling. The patent in suit in this case, U.S. 6,936,851,

is titled “Semiconductor Light Emitting Device and Method for Manufacturing the

Same.” ‘851 patent. The patent discloses a semiconductor light-emitting device having

a particular structure and chemical composition. ‘851 Patent at Abstract; 2:12-55. The

asserted claim, claim 1, is directed toward a light emitting device having particular

physical and chemical properties including: a textured district comprising “a plurality

of etched trenches having a sloped etching profile with a smooth rotation of microfacets

without a prescribe angle of inclinations”; a layer that forms a “lattice-mismatched

misfit system” with a substrate; a substrate that has at least one particular element or



                                            3
  Case 3:18-cv-01074-K Document 40 Filed 10/09/18           Page 4 of 5 PageID 1129


compound; and lower portions of the layer “configured to guide extended lattice defects

away from propagating into” an active layer. ‘851 Patent Reexam. Cert. at 1:25-44.

      Considering the disclosure provided by the ‘851 patent and the limitations of

the asserted claim, the technology at issue here is not a simple technology. Instead, the

technology at issue is a complicated technology and the claims are directed to an LED

light involving a particular structure and chemical composition. Because of this, a

plausible inference that an accused device meets all the limitations of the asserted

claims cannot be inferred from the bare conclusory allegations that this is so. Additional

factual information, at least pleaded on information and belief, is required under the

standards of Twombly and Iqbal. The Court notes that this factual information need not

necessarily be as detailed as that disclosed in a plaintiff’s infringement contentions.

There must, however, be some factual support for a plausible inference that the accused

devices practice the asserted claim.

      Defendant also complains that the complaint is deficient in its identification of

accused devices. The complaint specifically identifies the “Bulbrite LED T14 Tubular

Bulb, model 776511” as an accused device. Complaint at ¶11 (Doc. No. 1). Defendant

does not appear to take issue with this pleading. Defendant’s issue is with the

remainder of the accused devices which are described as “other similar products, which

perform substantially the same function as the devices embodied in one or more claims

of the ‘851 Patent in substantially the same way to achieve the same result.” Id.




                                            4
  Case 3:18-cv-01074-K Document 40 Filed 10/09/18          Page 5 of 5 PageID 1130


Defendant asserts that this fails to reasonably inform the Defendant what devices are

accused devices under this statement.

      The Court agrees that this statement is unclear and ambiguous. The statement

fails to reasonably inform Defendant as to what devices, if any, are accused by this

statement. Plaintiff does, however, reasonably inform Defendant that the Bulbrite LED

T14 Tubular Bulb is an accused device, which is sufficient to survive a challenge of the

sufficiency of the pleadings.

      Since the complaint fails to set forth factual allegations that meet the pleading

requirements of Twombly and Iqbal, the Court finds the Plaintiff’s complaint deficient.

The Court, however, DENIES Defendant’s request that the Court dismiss this matter

because this issue is more properly resolved by allowing Plaintiff to replead. For these

reasons, the Court GRANTS Defendant’s alternative request for a more definite

statement from the Plaintiff. All other relief requested in the Motion is DENIED.

      Plaintiff is ORDERED to replead its complaint in compliance with this order

and the pleading standards of Twombly and Iqbal. Plaintiff shall have 21 days from the

date of this order to file an amended complaint.

      SO ORDERED.

      Signed October 9th, 2018.




                                        __________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE



                                           5
